                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

CARL LAMONT HOWSE, JR.,                           )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )      NO. 1:19-cv-00027
                                                  )
CANDACE HAMMOND, et al.,                          )      JUDGE CAMPBELL
                                                  )      MAGISTRATE JUDGE HOLMES
     Defendants.                                  )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

29), which was filed on October 30, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends the Motion for Summary Judgment filed by Defendants Jason

Clendenion, Candace Hammond, and Brandon Peone (Doc. No. 16) be granted and that this action

be dismissed. Although the Report advised the parties that any objections must be filed within 14

days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Defendants’ Motion for Summary Judgment (Doc. No. 16)

is GRANTED, and this action is DISMISSED.

         It is so ORDERED.

                                                      ________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
